DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 21-23, 27-30, and 33–43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. [US 2015/0021660 A1], “Chen” in view of Yang et al. [US 20190/103482 A1], “Yang” further in view of Minoura et al. [US 2016/0359033 A1], “Minoura”.

Regarding claim 1, Chen discloses a semiconductor structure (Fig. 1 and 2, 100) comprising: 
a substrate (Fig. 1, 102);
a gate electrode (Fig. 1, 118), a source electrode (116left) and a drain electrode (116right) over the substrate (102);
a p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN) over the substrate; 
a seed layer (104, first layer (¶[0025]) and a transition layer (graded layer (¶[0025] -¶[0026])) between the substrate and the p-typed doped III- V compound layer, wherein the transition layer is in contact with the p-typed doped III-V compound layer, and the transition layer comprises graded aluminum-gallium nitride (¶[0025] -¶[0026] teaches the nucleation layer (104) can be multilayer and includes a graded layer over the first layer, the graded layer can be aluminum gallium nitride);
a III-V compound channel layer (108a/110/108b, ¶[0029], ¶[0033] and ¶[0034]) over the p-type doped III-V compound layer (108), the III-V compound layer comprising an upper region (108b) and a lower region (108a); 
a two-dimensional electron gas (2DEG) layer (114) in the upper region of the III-V compound channel layer (108b); and 
a barrier layer (110) sandwiched between the upper region (108b) and the lower region (108a) of the III-V compound channel layer, wherein the barrier layer comprises aluminum oxide (Al203) or aluminum gallium nitride (AlGaN) (¶[0033] teaches AlxGa1-xN), the barrier layer (110) separates the lower region of the III-V compound channel layer (108a) from the 2DEG layer (114) (as shown in Fig.1), and the barrier layer comprises a thickness between approximately 1 nanometer and approximately 5 nanometers (¶[0033] teaches the barrier layer can have a thickness ranging from about 1 nm to about 6 nm);
wherein the upper region of the III-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a), the upper region and the lower region of the III-V compound channel layer comprises a first band gap (¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped), the barrier layer comprises a second band gap (¶[0033] teaches the material can be AlN or AlxGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2).
Chen discloses the barrier materials can be AlxGa1-xN (¶[0033]) but does not explicitly discloses the barrier layer comprises a ratio of Ga to N of AlGaN is 1:1.
However, choosing material with varying concentration is well-known in the semiconductor art. Yang discloses a semiconductor power device (Fig. 3, 1000) comprises a barrier layer (1031)  between the channel (104) and substrate (100).  Yang discloses the barrier layer (1031) includes Alx1Ga1-x1N, 0≤x1≤1 (¶[0040]). The barrier layer reduces the electron from been pass through and trapped in the buffer structure (102) to reduce the effect of current collapse (¶[0040]).
Absent a showing of criticality with respect to concentration of the Alx1Ga1-x1N barrier material (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the concentration through routine experimentation in order to achieve a ratio of Ga to N of AlGaN is 1:1.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Chen as modified by Yang does not disclose the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode.
However, Minoura discloses a suitable alternative shape for the electrode structures.  Specifically, Minoura discloses  a semiconductor device with a gate electrode (Fig. 3B, 4), a source electrode (7) and a drain electrode (8) over the substrate (1) wherein the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, and the top surface of the source electrode and the top surface of the drain electrode are higher than a top surface of the gate electrode (see Fig. 3B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape and position of the electrodes as taught in Minoura in the device of Chen as modified such that the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode because change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 2, Chen as modified disclose claim 1, Chen further discloses p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 6, Chen as modified disclose claim 1, Chen further discloses an active layer (112) disposed over the upper region of the III-V compound channel layer (as shown in Fig. 1).

Regarding claim 21, Chen discloses a semiconductor structure (Fig, 1 and 2, 100) comprising: 
 a III-V compound channel layer (Fig. 1, 108a/110/108b, ¶[0029], ¶[0033] and ¶[0034]) disposed between a source electrode (116 left) and a drain electrode (116 right) and comprising an upper region (108b) and a lower region (108a); 
an active layer (112) over the III-V compound channel layer (as shown); 
a gate electrode (118) disposed over the active layer (as shown); and
a barrier layer (110) separated (as shown in Fig. 1) from the gate electrode (118), and sandwiched between the upper region (108b) and the lower region (108a) of the III-V compound channel layer, wherein the barrier layer comprises aluminum oxide (Al203) or aluminum gallium nitride (AlGaN) (¶[0033] teaches AlxGa1-xN), the barrier layer  (110) separates the lower region of the III-V compound channel layer (108a) from the upper region of the III-V compound channel layer (108b), and the barrier layer comprises a thickness between approximately 1 nanometer and approximately 5 nanometers (¶[0033] teaches the barrier layer can have a thickness ranging from about 1 nm to about 6 nm),
wherein the source electrode (116 left) and the drain electrode (116 right) are disposed in the active layer (112) and over the III-V compound channel layer (108a/110/108b), the upper region of the IJ-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a), the upper region and the lower region of the III-V compound channel layer comprises a first band gap (¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped), the barrier layer comprises a second band gap (¶[0033] teaches the material can be AlN or AlxGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2). 
Chen discloses the barrier materials can be AlxGa1-xN (¶[0033]) but does not explicitly discloses the barrier layer comprises a ratio of Ga to N of AlGaN is 1:1.
However, choosing material with varying concentration is well-known in the semiconductor art. Yang discloses a semiconductor power device (Fig. 3, 1000) comprises a barrier layer (1031)  between the channel (104) and substrate (100).  Yang discloses the barrier layer (1031) includes Alx1Ga1-x1N, 0≤x1≤1 (¶[0040]). The barrier layer reduces the electron from been pass through and trapped in the buffer structure (102) to reduce the effect of current collapse (¶[0040]).
Absent a showing of criticality with respect to concentration of the Alx1Ga1-x1N barrier material (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the concentration through routine experimentation in order to achieve a ratio of Ga to N of AlGaN is 1:1.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Chen as modified by Yang does not disclose the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode and a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the active layer, a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the active layer.
However, Minoura discloses a suitable alternative shape for the electrode structures.  Specifically, Minoura discloses  a semiconductor device with a gate electrode (Fig. 3B, 4), a source electrode (7) and a drain electrode (8) over the substrate (1) wherein the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, and the top surface of the source electrode and the top surface of the drain electrode are higher than a top surface of the gate electrode (see Fig. 3B). Further, Minoura discloses a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the electron supply layer (2d), a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the electron supply layer (2d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape and position of the electrodes as taught in Minoura in the device of Chen as modified such that the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode and a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the active layer, a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the an electron supply layer because change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 22, Chen as modified discloses claim 21, Chen further discloses a p-type doped III-V compound layer, wherein the III-V compound channel layer is disposed over the p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN).

Regarding claim 23, Chen as modified discloses claim 21, Chen further discloses  a p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN) under the III-V compound channel layer (as shown in Fig. 1) wherein the p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 27, Chen as modified disclose claim 21, Chen  further discloses bottom surface of the gate electrode (118) is in contact (as shown) with a top surface of the active layer (112) (Chen in view of Minoura changes the shape of the electrode). 

Regarding claim 28, Chen as modified disclose claim 27, Chen further discloses a bottom surface of the source electrode (116 left) and a bottom surface of the drain electrode (116 right) are in contact with a top surface of the upper portion of the III-V compound channel layer (as shown in Fig. 1). (Chen in view of Minoura changes the shape of the electrode).

Regarding claim 29, Chen discloses a semiconductor structure (Fig, 1 and 2, 100) comprising: 
a substrate (Fig. 1, 102);
a p-type doped III-V compound layer (Fig. 1, 106, ¶[0028] teaches the layer can be p-type GaN) over the substrate (as shown); 
a seed layer  (104, first layer (¶[0025]) and an epitaxial transition layer(graded layer (¶[0025] -¶[0026])) between the substrate and the p-typed doped III-V compound layer, wherein the epitaxial transition layer is in contact with the p-typed III-V compound layer (¶[0024] -¶[0026] teaches the nucleation layer (104) be epitaxially grown and can be multilayer.  The layer can include a graded layer over the first layer, the graded layer can be aluminum gallium nitride);
a first III-V compound channel layer (108a, ¶[0029]) disposed over the p-typed doped III-V compound layer ( as shown); 
a second III-V compound channel layer (108b, ¶[0034]) disposed over the first III-V compound channel layer (as shown), wherein the second III-V compound channel layer has a thickness between approximately 0.2 micrometer and 0.4 micrometer (¶[0029] teaches first portion 108a of the channel layer has a thickness ranging from about 0.1 µm to about 0.5 µm. In at least one example, first portion 108a of the channel layer has a thickness of 0.25 µm. ¶[0034] teaches second portion 108b of the channel layer has a same thickness as the first portion 108a);
a barrier layer (110, ¶[0033]) sandwiched between the first III-V compound channel layer and the second III-V compound channel layer (as shown);
wherein the first III-V compound channel layer and the second III-V compound channel layer comprise a same material (¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped),  and the barrier layer between the first III-V compound channel layer and the second III-V compound channel layer of the same material (as shown in Fig. 1) comprises aluminum oxide (A12031 or aluminum gallium nitride (AlGaN) (¶[0033] teaches AlxGa1-xN);
an active layer (112) over the second III-V compound channel layer, 
a gate electrode (118) disposed over the active layer; and 
a source electrode (116 left) and a drain electrode (116 right) penetrating the active layer (112) and disposed over the second III-V compound channel layer (as shown), wherein the first III-V compound channel layer and the second III-V compound channel layer comprises a first band gap(¶[0029] and ¶[0034] teaches the layers (108a and 108b) can be GaN layer that is undoped), the barrier layer comprises a second band gap (¶[0033] teaches the material can be AlN or AlxGa1-xN), and the second band gap is greater than the first band gap (¶[0029], ¶[0033] and ¶[0034] and Fig. 2), wherein the barrier layer separates the first III-V compound channel layer from the second III-V compound channel layer (as shown in Fig. 1).
Chen discloses the barrier materials can be AlxGa1-xN (¶[0033]) but does not explicitly discloses the barrier layer comprises a ratio of Ga to N of AlGaN is 1:1.
However, choosing material with varying concentration is well-known in the semiconductor art. Yang discloses a semiconductor power device (Fig. 3, 1000) comprises a barrier layer (1031)  between the channel (104) and substrate (100).  Yang discloses the barrier layer (1031) includes Alx1Ga1-x1N, 0≤x1≤1 (¶[0040]). The barrier layer reduces the electron from been pass through and trapped in the buffer structure (102) to reduce the effect of current collapse (¶[0040]).
Absent a showing of criticality with respect to concentration of the Alx1Ga1-x1N barrier material (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the concentration through routine experimentation in order to achieve a ratio of Ga to N of AlGaN is 1:1.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Chen as modified by Yang does not disclose the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode, a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the active layer, and a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the active layer.
However, Minoura discloses a suitable alternative shape for the electrode structures.  Specifically, Minoura discloses  a semiconductor device with a gate electrode (Fig. 3B, 4), a source electrode (7) and a drain electrode (8) over the substrate (1) wherein the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, and the top surface of the source electrode and the top surface of the drain electrode are higher than a top surface of the gate electrode (see Fig. 3B), a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the active layer, and a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the active layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape and position of the electrodes as taught in Minoura in the device of Chen as modified such that the gate electrode, the source electrode and the drain electrode respectively have a T-shape in a cross-sectional view, a top surface of the source electrode and a top surface of the drain electrode are higher than a top surface of the gate electrode, a width of the top surface of the source electrode is greater than a width of a portion of the source electrode in the active layer, and a width of the top surface of the drain electrode is greater than a width of a portion of the drain electrode in the active layer because change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04).

Regarding claim 30, Chen as modified discloses claim 29, Chen further discloses p-type doped III-V compound layer comprises carbon (C), iron (Fe), magnesium (Mg), or Zinc (Zn) (¶[0028] teaches the dopant type can be C, Fe, Mg or Zn).

Regarding claim 33, Chen as modified disclose claim 29, Chen further discloses the barrier layer comprises a thickness, and the thickness is between approximately 1 nanometer (nm) and approximately 5 nm (¶[0033] teaches the barrier layer has a thickness ranging from about 1 nm to about 6 nm).

Regarding claim 34, Chen as modified disclose claim 29, Chen further discloses a bottom surface of the gate electrode (Fig. 1, 118) is in contact with the active layer (112), and a bottom surface of the source electrode (116 left) and a bottom surface of the drain electrode (116 right) are in contact with a top surface of the upper portion of the III-V compound channel layer (as shown in Fig. 1).
Regarding claim 35, Chen as modified disclose claim 1, Chen further discloses the thickness of the upper region (108b) is different from a thickness of the lower region (108a) (¶[0034] teaches second region (108b) of the channel layer can have a different thickness from the first region (108a)).

Regarding claim 36, Chen as modified disclose claim 35, Chen does not explicitly disclose the thickness of the upper region is less than the thickness of the lower region.
However, Chen does disclose the thickness of the upper region (108b) can be different from a thickness of the lower region (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of lower region (108a) of the channel layer is too thin, the lower region will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of lower region (108a) of the channel layer is too great, material is wasted and production costs increase. Further, Chen discloses an alternative embodiment with channel layers (Fig. 3, 308c and 308b) and barrier layer (110b) in between.  As shown in Fig. 3, the lower region (308b) has a thickness that is larger than upper region (308c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the upper and lower channel layers as taught in Chen in the device of Chen as modified such that the thickness of the upper region is less than the thickness of the lower region because optimizing the thickness of the channel layers will result in a properly function HEMT device with sufficient charge carriers (¶[0029] of Chen). Further, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 37, Chen as modified disclose claim 21, Chen further discloses the thickness of the upper region (108b) is different from a thickness of the lower region (108a) (¶[0034] teaches second region (108b) of the channel layer can have a different thickness from the first region (108a)).

Regarding claim 38, Chen as modified disclose claim 37, Chen does not explicitly disclose the thickness of the upper region is less than the thickness of the lower region.
However, Chen does disclose the thickness of the upper region (108b) can be different from a thickness of the lower region (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of lower region (108a) of the channel layer is too thin, the lower region will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of lower region (108a) of the channel layer is too great, material is wasted and production costs increase. Further, Chen discloses an alternative embodiment with channel layers (Fig. 3, 308c and 308b) and barrier layer (110b) in between.  As shown in Fig. 3, the lower region (308b) has a thickness that is larger than upper region (308c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the upper and lower channel layers as taught in Chen in the device of Chen as modified such that the thickness of the upper region is less than the thickness of the lower region because optimizing the thickness of the channel layers will result in a properly function HEMT device with sufficient charge carriers (¶[0029] of Chen). Further, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 39, Chen as modified disclose claim 29, Chen further discloses a thickness of the first III-V compound channel layer (108a) is different from the thickness of the second III-V compound channel layer (108b) (¶[0034] teaches second portion (108b) of the channel layer can a different thickness from the first portion (108a)).

Regarding claim 40, Chen as modified disclose claim 39, Chen does not explicitly disclose the thickness of the first III-V compound channel layer is greater than the thickness of the second III-V compound channel layer.
However, Chen does disclose the thickness of the second III-V compound channel layer (108b) can be different from a thickness of the first III-V compound channel layer (108a) (¶[0034]). Chen also further teaches the thickness of the layer can be adjusted within the range of about 0.1 µm to about 0.5 µm. Chen disclose that optimizing the thickness is important because if a thickness of first III-V compound channel layer (108a) is too thin, the first III-V compound channel layer will not provide sufficient charge carriers to allow HEMT (100) to function properly and if the thickness of first III-V compound channel layer (108a) is too great, material is wasted and production costs increase. Further, Chen discloses an alternative embodiment with channel layers (Fig. 3, 308c and 308b) and barrier layer (110b) in between.  As shown in Fig. 3, the first III-V compound channel layer (308b) has a thickness that is larger than second III-V compound channel layer (308c). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the first and second III-V compound channel as taught in Chen in the device of Chen as modified such that the thickness of the first III-V compound channel layer is greater than the thickness of the second III-V compound channel layer because optimizing the thickness of the channel layers will result in a properly function HEMT device with sufficient charge carriers (¶[0029] of Chen). Further, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 41, Chen as modified disclose claim 1, Chen discloses the seed layer is between the substrate and the transition layer (¶[0025 teaches a first layer is over the substrate and below the transition layer).

Regarding claim 42, Chen as modified discloses claim 6, Chen discloses the source electrode (Fig. 1, 116 left) and the drain electrode (116 right)  penetrate the active layer (112).

Regarding claim 43, Chen as modified discloses claim 42, Chen discloses a bottom surface of the gate electrode (Fig. 1, 118) is in contact with a top surface (as shown) of the active layer (112), and bottom surfaces of the source electrode (Fig. 1, 116 left) and the drain electrodes (116 right) are in contact with the upper region of the III-V compound channel layer (108a/110/108b) – see Fig. 1.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891